Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Regarding the Non-Statutory Double Patenting rejection, as requested by the Applicant, it is being held in abeyance until all other patentability concerns regarding the present application are resolved.
The 35 U.S.C. § 112(b) rejections to claims 2 and 12 have been withdrawn in view of current amendments. 

Response to Arguments
Applicant’s arguments, see pp.8-10, filed March 4, 2022, with respect to the rejection(s) of independent claim(s) 2 and 12 under 35 USC § 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Objections
Claim 15 is objected to because of the following informalities: line 4 recites “the frame rate for the selected layer”. The examiner believes the line should recite “a frame rate for the selected layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 6, 10-12, 14, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US 2012/0183076) in view of Lee et al. (US 2009/0187960) further in view of Wang et al. (“System and Transport Interface of SVC,” in IEEE Transactions on Circuits and Systems for Video Technology, vol.17, no.9, pp. 1149-1163, Sept. 2007. Doi: 10.1109/TCSVT.2007.906827).

	Regarding claim 2 Boyce discloses a receiving device comprising: 
	a processor configured to: 
receive a container including a video stream of coded image data in a plurality of layers arranged in a hierarchical order (decoder 105 in Figure 1; Figures 3(b) and 3(c) illustrate B images arranged in Temporal Layer 0, Temporal Layer 1, and Temporal 2); 
selectively retrieve and decode coded image data of a selected layer and one or more layers lower than the selected layer in the hierarchical order from the video stream included in the received container to obtain decoded image data corresponding to the selected layer (decoder 105 in Figure 1; extracting a bitstream of corresponding layers in order to perform prediction – [0030-0031]; note Figure 3(b), in order to predict B images in Temporal Layer 1 lower Temporal Layer 0 must be retrieved as well).
However, fails to explicitly disclose a container including a program map table (PMT), the PMT including frame rate information indicating a base frame rate of a lowest layer of the plurality of layers; and adjust, based on the frame rate information included in the received container, a speed of image playback of the decoded image data to match a frame rate for the selected layer.
In his disclosure Lee teaches receive a container including a program map table (PMT), the PMT including frame rate information indicating a base frame rate of a lowest layer of the plurality of layers (Figure 33 shows a PMT that includes a scalable video descriptor (shown in Figure 34), when the scalability type filed indicates base layer the scalable video descriptor includes frame rate information - Fig. 32-34 [0281-0285]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lee into the teachings of Boyce because such incorporation simplifies the function of the device by reducing the amount of calculation performed by the video decoder (par. [0081]).
However, fails to explicitly disclose adjust, based on the frame rate information included in the received container, a speed of image playback of the decoded image data to match a frame rate for the selected layer.
In his disclosure Wang teaches adjust, based on the frame rate information included in the received container, a speed of image playback of the decoded image data to match a frame rate for the selected layer (adjusting frame rate based on information of layers inserted in the packet – Figures 5(a)-5(c)).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures.

Regarding claim 4 Boyce discloses the receiving device according to claim 2. However, fails to explicitly disclose wherein the frame rate information further includes layer number information indicating a number of the plurality of layers.
In his disclosure Wang teaches the frame rate information further includes layer number information indicating a number of the plurality of layers (indication of the number of scalable layers – p.1156, 2nd column 1) Scalability Information SEI Message (SSEI)).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures.

Regarding claim 6 Boyce discloses the receiving device according to claim 2. However, fails to explicitly disclose wherein the PMT further includes layer identification information for identifying the selected layer, and the processor is configured to selectively retrieve and decode the coded image data of the selected layer and the one or more layers lower than the selected layer from the video stream on the basis of the layer identification information.
In his disclosure Lee teaches the PMT further includes layer identification information for identifying the selected layer (layer_id – Figure 33, [0289-0290]), and the processor is configured to selectively retrieve and decode the coded image data of the selected layer and the one or more layers lower than the selected layer from the video stream on the basis of the layer identification information (parsing the syntaxes base_layer_id, and layer_id for corresponding base layer and enhancement layers – [0289-0290, 0304-0307]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lee into the teachings of Boyce because such incorporation simplifies the function of the device by reducing the amount of calculation performed by the video decoder (par. [0081]).

Regarding claim 10 Boyce discloses the receiving device according to claim 2. However, fails to explicitly disclose wherein each picture belonging to a particular layer that is not the lowest layer of the plurality of layers has a temporal position in a temporal center between two temporally adjacent pictures belonging to a combination of one or more layers that are lower than the particular layer.
In his disclosure Wang teaches each picture belonging to a particular layer that is not the lowest layer of the plurality of layers has a temporal position in a temporal center between two temporally adjacent pictures belonging to a combination of one or more layers that are lower than the particular layer (Figure 7 shows an enhancement layer in a center position between a base layer and a higher enhancement layer).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures.

Regarding claim 11 Boyce discloses the receiving device according to claim 2, wherein a picture belonging to a particular layer of the plurality of layers is coded using a referenced picture belonging to the particular layer or a layer lower than the particular layer (Figures 3(a)-3(d) show the coding dependencies of pictures included in different temporal layers).

Regarding claim 12 Boyce discloses a transmitting device comprising: 
a processor configured to: 
classify original moving image data into a plurality of layers arranged in a hierarchical order; code the classified moving image data to obtain coded image data in association with various layers of the plurality of layers (encoder 101 in Figure 1; Figures 3(b) and 3(c) illustrate B images arranged in Temporal Layer 0, Temporal Layer 1, and Temporal 2);
generate a video stream holding the coded image data (output of encoder 101 in Figure 1).
However, fails to explicitly disclose generate a program map table (PMT), the PMT including frame rate information indicating a base frame rate of a lowest layer of the plurality of layers for playback control at a receiving device; generate a container that includes the generated video stream and the generated PMT; and transmit the generated container.
In his disclosure Lee teaches generate a program map table (PMT), the PMT including frame rate information indicating a base frame rate of a lowest layer of the plurality of layers (Figure 33 shows a PMT that includes a scalable video descriptor (shown in Figure 34), when the scalability type filed indicates base layer the scalable video descriptor includes frame rate information - Fig. 32-34 [0281-0285]); generate a container that includes the generated video stream and the generated PMT; and transmit the generated container  (Figure 33 shows a generated PMT and video data being transmitted to a video decoder).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lee into the teachings of Boyce because such incorporation simplifies the function of the device by reducing the amount of calculation performed by the video decoder (par. [0081]).
However, fails to explicitly disclose generate frame rate information for playback control at a receiving device.
In his disclosure Wang teaches generate frame rate information for playback control at a receiving device (syntax for frame rate information – p.1155 1st column, 1st paragraph; adjusting frame rate based on information of layers inserted in the packet – Figures 5(a)-5(c)).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures.
Regarding claim 14 Boyce discloses the transmitting device according to claim 12. However, fails to explicitly disclose wherein the frame rate information further includes layer number information indicating a number of the plurality of layers.
In his disclosure Wang teaches the frame rate information further includes layer number information indicating a number of the plurality of layers (indication of the number of scalable layers – p.1156, 2nd column 1) Scalability Information SEI Message (SSEI)).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures.

Regarding claim 19 Boyce discloses the transmitting device according to claim 12. However, fails to explicitly disclose wherein each picture belonging to a particular layer that is not the lowest layer of the plurality of layers has a temporal position in a temporal center between two temporally adjacent pictures belonging to a combination of one or more layers that are lower than the particular layer.
In his disclosure Wang teaches each picture belonging to a particular layer that is not the lowest layer of the plurality of layers has a temporal position in a temporal center between two temporally adjacent pictures belonging to a combination of one or more layers that are lower than the particular layer (Figure 7 shows an enhancement layer in a center position between a base layer and a higher enhancement layer).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures.

Regarding claim 20 Boyce discloses the transmitting device according to claim 12, wherein a picture belonging to a particular layer of the plurality of layers is coded using a referenced picture belonging to the particular layer or a layer lower than the particular layer (Figures 3(a)-3(d) show the coding dependencies of pictures included in different temporal layers).

Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US 2012/0183076) in view of Lee et al. (US 2009/0187960) further in view of Wang et al. (“System and Transport Interface of SVC,” in IEEE Transactions on Circuits and Systems for Video Technology, vol.17, no.9, pp. 1149-1163, Sept. 2007. Doi: 10.1109/TCSVT.2007.906827) further in view of Shukla et al. (US 2009/0031038).

Regarding claim 5 Boyce discloses the receiving device according to claim 2. However, fails to explicitly disclose wherein the processor is configured to obtain, from the frame rate information, the base frame rate for the lowest layer of the plurality of layers, and a multiplication factor for the selected layer, the frame rate for the selected layer being the base frame rate multiplied by the multiplication factor.
In his disclosure Shukla teaches obtain, from the frame rate information, the base frame rate for the lowest layer of the plurality of layers, and a multiplication factor for the selected layer, the frame rate for the selected layer being the base frame rate multiplied by the multiplication factor (the frame rate of the base layer is 7.5 frames per second, the frame rate of the secondary layer is viewed at 15 frames per second; a third layer is viewed at 30 frames per second – Figure 4, [0051]; note the secondary layer is being interpreted as the selected layer and the multiplication factor is 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Shukla into the teachings of Boyce because such incorporation improves the distribution of video media.

Regarding claim 15 Boyce discloses the transmitting device according to claim 12. However, fails to explicitly disclose wherein the processor is configured to generate the frame rate information including: the base frame rate for the lowest layer of the plurality of layers, and a multiplication factor for a selected layer, the frame rate for the selected layer being the base frame rate multiplied by the multiplication factor.
In his disclosure Shukla teaches generate the frame rate information including: the base frame rate for the lowest layer of the plurality of layers, and a multiplication factor for a selected layer, the frame rate for the selected layer being the base frame rate multiplied by the multiplication factor (the frame rate of the base layer is 7.5 frames per second, the frame rate of the secondary layer is viewed at 15 frames per second; a third layer is viewed at 30 frames per second – Figure 4, [0051]; note the secondary layer is being interpreted as the selected layer and the multiplication factor is 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Shukla into the teachings of Boyce because such incorporation improves the distribution of video media.

Claims 7, 9, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US 2012/0183076) in view of Lee et al. (US 2009/0187960) further in view of Wang et al. (“System and Transport Interface of SVC,” in IEEE Transactions on Circuits and Systems for Video Technology, vol.17, no.9, pp. 1149-1163, Sept. 2007. Doi: 10.1109/TCSVT.2007.906827) further in view of Suh et al. (US 2009/0041129).

Regarding claim 7 Boyce discloses the receiving device according to claim 2. However, fails to explicitly disclose each layer of the plurality of layers is assigned a different packet identifier (PID).
In his disclosure Suh teaches each layer of the plurality of layers is assigned a different packet identifier (PID) (different packet identifications (PIDS) are allocated to scalable data of a plurality of layers – [0636-0638]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teaching of Suh into the teachings of Boyce because such incorporation provides robustness to the video codec device.

Regarding claim 9 Boyce discloses the receiving device according to claim 2. However, fails to explicitly disclose wherein the plurality of layers is assigned a packet identifier (PID), and each layer of the plurality of layers is assigned a different temporal identifier.
In his disclosure Wang teaches the plurality of layers is assigned a packet identifier (PID) (the frame rate information is contained in syntax “temporal_id” which is contained in TID of the NAL unit header in Figure 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures. However, fails to explicitly disclose each layer of the plurality of layers is assigned a different temporal identifier.
In his disclosure Suh teaches each layer of the plurality of layers is assigned a different temporal identifier (different packet identifications (PIDS) are allocated to scalable data of a plurality of layers – [0636-0638]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teaching of Suh into the teachings of Boyce because such incorporation provides robustness to the video codec device.

Regarding claim 17 Boyce discloses the transmitting device according to claim 12. However, fails to explicitly disclose wherein each layer of the plurality of layers is assigned a different packet identifier (PID).
In his disclosure Suh teaches each layer of the plurality of layers is assigned a different packet identifier (PID) (different packet identifications (PIDS) are allocated to scalable data of a plurality of layers – [0636-0638]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teaching of Suh into the teachings of Boyce because such incorporation provides robustness to the video codec device.

Regarding claim 18 Boyce discloses the transmitting device according to claim 12. However, fails to explicitly disclose wherein the plurality of layers is assigned a packet identifier (PID), and each layer of the plurality of layers is assigned a different temporal identifier.
In his disclosure Wang teaches the plurality of layers is assigned a packet identifier (PID) (the frame rate information is contained in syntax “temporal_id” which is contained in TID of the NAL unit header in Figure 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Wang into the teachings of Boyce because such incorporation optimizes the display of decoded pictures. However, fails to explicitly disclose each layer of the plurality of layers is assigned a different temporal identifier.
In his disclosure Suh teaches each layer of the plurality of layers is assigned a different temporal identifier (different packet identifications (PIDS) are allocated to scalable data of a plurality of layers – [0636-0638]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teaching of Suh into the teachings of Boyce because such incorporation provides robustness to the video codec device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482